Case 1:20-cv-00128-SPW Document3 Filed 09/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
KEITH JAMES FORTUNE,
CV 20-128-BLG-SPW
Petitioner,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
MONTANA DEPARTMENT OF AND RECOMMENDATIONS
CORRECTIONS,
Respondent.

 

The United States Magistrate Judge filed Findings and Recommendations on
August 19, 2020. (Doc. 2). The Magistrate recommended the Court dismiss
Fortune’s petition for habeas corpus because he failed to identify a violation of
federal law and failed to exhaust other remedies. (Doc. 2 at 5).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’ s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
Case 1:20-cv-00128-SPW Document3 Filed 09/14/20 Page 2 of 2

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 2) are ADOPTED IN FULL.

Fortune’s petition (Doc. 1) is DISMISSED without prejudice for failure to
exhaust.

The Clerk of Court is directed to enter a judgment of dismissal.

A certificate of appealability is denied.

eee
DATED this /¥ day of September, 2020.

   
 

ae ’
ke fo

i é f o Oyen
Repthewennanghvnt ty sen nek or" ry ae “
oe a EP he Ob OL”

 

SUSAN P. WATTERS
United States District Judge
